Order entered May 7, 2015




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-15-00516-CV

                            ROBERT ELLIOTT, ET AL., Appellants

                                                V.

                            LYNN O’NEIL DAUTERMAN, Appellee

                        On Appeal from the 192nd Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DC-14-10954

                                            ORDER
          We GRANT appellants’ April 22, 2015 motion for an extension of time to file a notice of

appeal.     The notice of appeal filed on April 22, 2015 is deemed timely for jurisdictional

purposes.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE